                                  Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 1 of 10 PageID 5




    SERVICES AGREEMENT

    Between

    Gurit Balsaflex CIA. LTDA, RUC 0992500670001 based in Km 19 de la vía
    Quevedo a Ventanas Quevedo (Los Ríos) Ecuador, for itself and/or as
    agent for and on behalf of any other subsidiaries or associated or
    affiliated companies (“Group Companies”) of Gurit Holding AG as are
    named in an Order (referred to below) (together or separately)
    (“Gurit”)


    and
    Cerix® Corp, (Cerix Wood Specialists) EIN Number XX-XXXXXXX, based in
    1100 South Miami Ave flor 23, Unit #2306. Miami Fl, 33130 USA

    (“SUPPLIER”)




                                       1
                                  Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 2 of 10 PageID 6




       Contents                                         Page

        1. Definitions                                  3

        2. Price and Payment                            3

        3. Fees and Commissions                         4

        4. Notice                                       4

        5. Assignment                                   5

        6. Amendment                                    5

        7. Force Majeure                                5

        8. Term and Termination                         6

        9. Hardship                                     6

        10. Entire Contract                             7

        11. Governing Law and Venue                     7

    Attachments


        1. Specifications                               9

        2. Pricing                                      10




                                       2
                                          Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 3 of 10 PageID 7




    WHEREAS,
    Gurit wishes to nominate Cerix® Corp as a supplier of glued balsa blocks and;

    Cerix® Corp is willing to offer glued balsa blocks upon the following terms and
    conditions.

    NOW, THEREFORE, it is agreed as set out hereinafter:

    1.    Definitions

    1.1   “Specifications” shall mean the specifications of the Service set out in
          Attachment 1.

    1.2   Word and expressions defined in the General Terms and Conditions of
          Purchase attached hereto as Attachment 3 shall have the same respective
          meanings when used in this Agreement. The capitalised terms that are not
          defined in this Agreement refer to the terms defined in the General Terms and
          Conditions.

    2.    Price and Payment

    2.1   The Price Payable by Gurit for the Services is set out in Attachment 2.

    2.2   Payment shall be due: - 35% at the issue of export documentation and BL and
          the rest at the reception of the material

    2.3   Any change of the price may imply unilateral dissolution of the contract, in case
          the parties can’t reach an agreement.

    2.4   If Gurit require services beyond the Specification set out in Attachment 1 the
          Supplier shall provide a quotation which meets the terms of this contract

    2.5   Payment will be done to supplier’s following bank account:

          Bank: Bank of America
          Beneficiary: Cerix ® Corp
          Bank Account: 2290-5726-4531
          Swift Code: BOFAUS3N
          ABA: #026009593




                                               3
                                            Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 4 of 10 PageID 8




    3.     Fees and commissions

    3.1    “The supplier” (Cerix ®) will pay for any fee or commission chargeable by
           personnel related, as well as any agent or broker who might intervene in the
           transactions between the parties under this contract frame.

    3.2    “The customer” (Gurit Balsaflex) will not have any liability based on such
           supplier’s relations and in consequence neither the supplier or any other third
           party will not take any action to claim any fee and/or commission from the
           customer.

    3.3    Hereby, for the purposes of this contract, it is referred that both parties know
           the company Salamar International Business as the appointed broker between
           the parties for this commercial agreement.

    4.     Notice

    4.1    All communications under this Agreement shall be in writing and shall be
           deemed given when delivered personally or when mailed by registered mail,
           return receipt requested, or when sent electronically by fax or e-mail (provided
           that such fax or e-mail is confirmed by registered mail on the date of dispatch),
           to the other party at the address below (or such address as may be specified
           by a party from time to time).

    For Gurit:
    Gurit Balsaflex
    Km 19 de la vía Quevedo a ventanas Quevedo (Los Ríos)
    Ecuador
    Attn: Sourcing Manager – alfons.teixidor@gurit.com

    For Supplier:
    Cerix® Corp
    2349 Lake Debra Dr. Apto 627
    Orlando, Fl 32832 USA
    Email: contacts@cerixwoodspecialists.com
    Phone: +1 305 9096322
    Attn: _____________________________.




                                                 4
                                          Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 5 of 10 PageID 9




    5.    Assignment

    5.1   Neither party shall assign nor otherwise transfer this Agreement or any interest
          herein without the prior written consent of the other party, except that Gurit may
          assign this Agreement in whole or in part to any of its Affiliates or successors
          to the business to which this Agreement relates.

    6.    Amendment

    6.1   This Agreement shall only be modified in writing by a document signed by both
          parties

    7.    Force Majeure

    7.1   Nether party shall be liable to the other for any failure or delay in the
          performance of its obligations hereunder, if and to the extent that such failure
          or delay is attributable to any circumstances beyond its reasonable control
          (“Force Majeure”).

    7.2   The party affected by Force Majeure shall provide the other party with full
          particulars as soon as it becomes aware of the same (including its best
          estimate of the likely extent and duration of the interference with its activities),
          and will use its best endeavours to overcome the difficulties created thereby
          and to resume performance of its obligations as soon as practicable.

    7.3   If Force Majeure prevails, or is expected to prevail, for a period of fourteen (14)
          days or more, the parties will meet to discuss means for overcoming any
          difficulties, including an amendment to this Agreement to meet the new
          situation.

    7.4   If Force Majeure prevents one of the parties from fulfilling its obligations
          hereunder for a period of more than thirty (60) days, the other party shall be
          entitled to terminate this Agreement forthwith by notice in writing.




                                               5
                                             Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 6 of 10 PageID 10




     8     Term and Termination

     8.1   This Agreement shall enter into force when signed by both parties and shall
           remain in effect for an initial period of one (1) years.

     8.2   Either party may terminate for any reason by giving no less than three (3)
           months written notice.

     8.3   Either party may terminate this Agreement effective immediately upon written
           notice in the event of:

           a)      any breach of this Agreement by the other party, which remains uncured
                   after thirty (30) day’s written notice thereof from the non-breaching
                   party;

           b)      the other party’s insolvency, bankruptcy, or liquidation (voluntary or
                   otherwise)    other    than    for   the   purpose     of   amalgamation      or
                   reconstruction, or if the other party has a receiver or administrator
                   appointed in respect to its property;

           c)      the other party’s violation of environmental, safety or chemical control
                   laws, regulations or ordinances or other mandatory laws.

           d)      changes of the price not agreed from both parties

     8.4   Any such termination shall be without prejudice to any other rights and
           remedies that either party may have at law.

     9.    Hardship

     9.1   If during the period of this Agreement either party should undergo economic or
           technical hardship that significantly affects its ability to fulfil its obligations under
           this Agreement, the parties shall meet to discuss in good faith whether such
           hardship exists and what measures, if any, should be taken by way of
           modification or amendment of this Agreement to alleviate any agreed hardship.




                                                  6
                                           Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 7 of 10 PageID 11




     10     Entire Contract


     10.1   The Attachments referred to in this Agreement form an integral part of this
            Agreement and are equally binding with this Agreement. In the event of any
            conflict between the terms and provisions of the Agreement and the
            Attachments, this Agreement shall prevail. In the event of any conflict between
            Attachment 1 and the other Attachments, Attachment 1 shall prevail.


     11.    Governing Law and Venue

     11.1   The Contract and all disputes arising thereunder will be governed by and
            interpreted in accordance with the laws and will be subject to the exclusive
            jurisdiction of the courts in which the Company’s place of business resides, but
            excluding the rules on conflict of law. The Supplier irrevocably waives any claim
            it may have that any proceedings brought in such courts have been brought in
            an inconvenient forum. Should any term or provisions hereof be held wholly or
            partly invalid or unenforceable under applicable law, the remainder of the
            Contract (including the Conditions) will not be affected thereby.




     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
            executed by its duly authorised representatives and to be made as of the
            date below.




     Gurit Balsaflex

     by:

     Sourcing Manager



     Supplier :                                  Ralbin Y. Duarte Ramirez
     by:
                                              Firmado
                                                 Cerix Corp - USA
                                              digitalmente
                                              por Ralbin
                                              Duarte
                                              Fecha:
                                              2020.01.21
                                              01:44:46 -03'00'
                                                7
                                  Confidential
Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 8 of 10 PageID 12




     Attachments:
     1) Specifications
     2) Prices




                                       8
                     Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 9 of 10 PageID 13
                                                              Confidential




ATTACHMENT 1
                                         SPECIFICATIONS PER ATTACHED DOCUMENT

MP_09_02_01_EspecificacionesCompras_Texto_v21
MP_09_02_08_Adhesion_Politica
MP_09_02_07_Formulario_Consentimiento
Required documents for import of each shipment:
    - Certificate of Origin
    - Phytosanitary Certificate
    - Fumigation Certificate
    - Container Certificate
    - Certificate of Verification on Wood Legality (if required by the export regulation from the origin country)
    - Commercial Invoice
    - Packing List
    - Certificate of Conformance (CoC)
    - Please, always use our PO number on your documents




                                                                   9
  Case 6:21-cv-00246-WWB-LRH Document 1-1 Filed 02/05/21 Page 10 of 10 PageID 14
                                             Confidential




ATTACHMENT 2
                                      PRICING


       Shipping port: Caldera Costa Rica
       Destination port: Guayaquil Ecuador
       Incoterm: CFR
       Container: 40HC
       Container capacity: 60-66 CBM
       Price: 900US$/ CBM




                                                 10
